Habéis, J.
The right of plaintiff in error to dower, must depend upon the construction of the articles entered into by her, in contemplation of marriage with James Culberson. By those articles, she stipulated for the retention of all her property to her sole and separate use and control during the marriage; and further, that, should she survive the said James, his estate should be chargeable with furnishing her a house and lot of the value of three thousand dollars, in the town of La-Grange, Georgia, for and during her life or widowhood, and she released all other claim upon the property of said James Culberson, and all right to dower in and to any of the lands of vñdch he might die seized and possessed. The marriage took place, and Culberson afterwards died. The plaintiff in error then made an application to the Superior . Court of Troup county to cause dower to be set apart for her use in the lands of the estate.
It appears that applicant was of full age and competent to contract at the time she entered into said articles with James Culberson, and having engaged thereby not to claim dower, it is too plain to admit of any doubt whatever, that by her *299own voluntary act, and when a feme sole, she released the right which would have acquired by marriage, seizin of the husband and his death, dower. Her rights, whatever they are, exist only in her contract with James Culberson, preceding their marriage.
Judgment affirmed.